Citation Nr: 0928228	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a spinal 
tap to the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel

INTRODUCTION


The Veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2005 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for residuals of a spinal tap to the 
lower back.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 24, 2009.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

Statements by the Veteran in April 2008 could be construed as 
a claim of service connection for a psychiatric disability 
(amending his claim to add mood disorder).  That matter has 
not been developed for appellate review and is referred to 
the RO for appropriate action).  


FINDING OF FACT

The Veteran does not have chronic residuals of a spinal tap 
to the lower back that had its onset in service or is 
otherwise related to his period of active duty; lumbar disc 
disease and degenerative joint disease of the lumbar spine 
were not exhibited in service or for many years after service 
and are not otherwise related to active duty.  


CONCLUSION OF LAW

Chronic residuals of a spinal tap to the lower back were not 
incurred or aggravated in service, nor may degenerative joint 
disease of the lumbar spine be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5103-5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2005 and July 2006 the agency 
of original jurisdiction (AOJ) notified the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his 
claim for service connection for residuals of a spinal tap 
injury to lower back.  He was notified of the information and 
evidence that VA would seek to provide and the information 
and evidence that he was expected to provide.  The July 2006 
correspondence further notified the Veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The July 2006 notice was delivered after the initial denial 
of the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a statement of 
the case (SOC) in February 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated and an opinion has been sought 
in his claim.  

Neither the appellant nor his representative has identified 
any additional pertinent available evidence to substantiate 
the claim that has not been obtained.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to this 
claim.

Service Connection

The Veteran seeks service connection for residuals of a 
spinal tap to the lower back.  The Veteran contends that he 
suffered a reaction to the anesthesia.  (See hearing 
transcript, page 3).  He attested to continued lower back 
pain since that time.  In order to establish direct service 
connection, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002), 38 C.F.R. § 3.303 (2008); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307, 3.309 (2008).

The record contains medical evidence showing the Veteran 
currently has lumbar disc disease at L5-S1 and degenerative 
joint disease of the lumbar spine.  

The Veteran's service treatment records (STRs) reflect that 
in February 1967, he was hospitalized for varicose vein 
removal, right leg.  Under spinal anesthesia, he underwent 
ligation and stripping of the varicose veins.  Following 
surgery, the Veteran was returned to light duty.  There was 
no reference to back complaints.  His remaining service 
treatment records are negative for any complaints of, 
treatment for, or diagnosis of any low back disability or 
other residuals of the spinal anesthesia.  

The Veteran contends that he sought treatment as early as 
1970, but the records are no longer available.  He stated he 
has continuously sought chiropractic treatment from 1973 to 
the present.  Available post-service private treatment 
records show the Veteran sought treatment for low back 
complaints in May 2000.  At that time, the Veteran related 
his low back symptoms to a 1975 plane crash.  He stated he 
injured his back when he pulled a large woman from the plane.  
Additional private chiropractic records through May 2004 show 
continued complaints of low back pain.  He reported motor 
vehicle accident in the 1960s and 1980s and the airplane 
crash in 1975.  The Veteran did not relate his symptoms to 
the in-service spinal tap.

In September 2000, the Veteran was seen by VA neurosurgery 
for his low back pain.  He reported no radiating pain at that 
time.  The physician reviewed a MRI obtained at another 
facility, and diagnosed osteoarthritis of lumbar and cervical 
spine.  Conservative treatment was recommended.  

In June 2005 following a VA examination, the Veteran was 
diagnosed with degenerative joint disease of the lumbar spine 
and lumbar disc disease at L5-S1.  The claims file was not 
made available for review.  The Veteran provided a history of 
his varicose veins surgery stating that he was told he was in 
a fetal position while being administered the spinal 
anesthesia, and that his right leg reacted violently sending 
two aids across the room.  The Veteran added that he had no 
back problems at the time of the surgery.  He stated he first 
noted back pain in the 1970s while working construction, and 
later injured his back in 1994 when falling off a ladder.  
The Veteran also reported the use of a walker in 1990 when 
his "disc blew out."  

During examination, no lumbar scar from the spinal anesthesia 
could be seen.  The Veteran reported that his scars were from 
falling off the ladder.  The Veteran had no lumbar weakness, 
tenderness or muscle spasms.  The VA examiner concluded that 
a connection could not be made between current low back 
disability and spinal anesthesia in service.  It was pointed 
out that since the Veteran did not have back pain symptoms or 
radiculopathy at the time of the anesthesia, a connection 
could not be made. 

The Veteran was treated at a VA outpatient clinic for 
complaints of low back pain beginning in August 2006.  An 
August 2007 MRI (magnetic resonance imaging) of the lumbar 
spine showed degenerative discopathy of the lumbar spine with 
disc bulges noted from L2-L3 and L5-S1, and bilateral nerve 
impingement at L4-L5 and L5-S1.

After review of the entire evidentiary record, a clear 
preponderance of the evidence is against a finding that the 
Veteran has chronic residuals of the spinal anesthesia from 
service and that recently diagnosed degenerative disc disease 
and degenerative joint disease of the lumbar spine is 
unrelated to service.  There is no competent evidence of 
record that relates the Veteran's current lumbar spine 
disability to service, including the in-service spinal tap.  
In this regard, the Board finds that the medical opinion of 
the June 2005 VA examiner is highly probative.  The examiner 
noted that since there was no back pain at the time of the 
surgery, and since low back pain started some time after 
service, it was unlikely that any current lumbar spine 
disability was related to service.  

While the Veteran and his representative have requested an 
examination by a neurologist, they have offered no competent 
evidence reflecting that current disability is related to 
service.  No medical authority has suggested such a 
relationship.  It has not been shown that the VA examination 
was incomplete or the examiner misapplied the facts or was 
incompetent to offer an opinion.  

The Board finds the statements made by the Veteran when 
seeking treatment are more probative than his later 
allegations.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  His statements made contemporaneous to treatment are 
more credible than his later allegations made to support his 
claim for compensation.  When seeking treatment, he reported 
his symptoms began in 1975 following a plane crash and car 
accident, and he did not relate the symptoms to an in-service 
injury.  He also stated his back pain was from falling off a 
ladder and he noticed back pain when working in construction.

The Veteran claims that his current lumbar spine disability 
is a direct result of the in-service spinal tap.  While the 
Veteran is competent to describe low back pain and when it 
began, he is not shown to have the expertise to diagnose 
disability or relate disability to an earlier incident.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As stated, the Veteran's STRs do not show complaints of or 
treatment for a low back disability or residuals from a 
spinal tap.  Also, the earliest medical evidence of the 
lumbar spine disability is dated in May 2000, and the Veteran 
reportedly had trauma to the spine during the intervening 
period.  

In sum, the preponderance of the evidence is against a 
finding that current back disability, including degenerative 
disc disease or degenerative joint disease of the lumbar 
spine is causally related to a spinal tap injury during his 
military service.  Also there is no evidence that 
degenerative joint disease manifested to a compensable degree 
within one year of discharge from service.  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Service connection for residuals of a spinal tap injury to 
lower back is not established.  


ORDER

Service connection for residuals of a spinal tap to the lower 
back is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


